Citation Nr: 0111719	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from a March 1999 rating decision regarding entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
burns, status post adenocarcinoma of sigmoid colon, 
depressive disorder with anxiety, adrenal gland tumor, 
allergy reaction, and perforated gallbladder as the result of 
treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims for entitlement to compensation for burns, status post 
adenocarcinoma of sigmoid colon, depressive disorder with 
anxiety, adrenal gland tumor, allergy reaction, and 
perforated gallbladder under the provisions of 38 U.S.C.A. 
§ 1151 as the result of treatment by the VA.


REMAND

In March 1999, the RO denied claims for entitlement to 
compensation for burns, status post adenocarcinoma of sigmoid 
colon, depressive disorder with anxiety, adrenal gland tumor, 
allergy reaction, and perforated gallbladder under the 
provisions of 38 U.S.C.A. § 1151 as the result of treatment 
by the VA.  The veteran was notified of his appellate rights 
by letter dated May 6, 1999, and he filed a notice of 
disagreement (NOD) in August 1999.  A statement of the case 
(SOC) was issued in May 24, 2000.  On the cover letter 
accompanying the SOC, the RO informed him that he must file a 
substantive appeal (VA Form 9) in order to complete his 
appeal.  He was advised that the instructions accompanying 
the VA Form 9 told him how much time he had to complete his 
appeal.  Those instructions provide that a VA Form 9 must be 
filed within 60 days from the date of the SOC or within the 
remainder, if any, of the one-year period from the date of 
the rating decision.  On July 31, 2000, his representative 
filed a written statement that he requested be accepted in 
lieu of a VA Form 9.

Appellate review is initiated by an NOD and is completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  An NOD must be filed within one year from 
the date that the agency of original jurisdiction, the RO 
here, mails the notice of the determination.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (2000).  A 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (2000).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, the veteran must have submitted 
a substantive appeal on or before July 24, 2000, which is 60 
days from the date the SOC was issued.  This is the later 
date between the 60-day period following the issuance of the 
SOC and the one-year period following the issuance of the 
rating decision.  See 38 C.F.R. § 20.302(b) (2000).  Thus, it 
appears the July 31, 2000, written statement would not be a 
timely substantive appeal, even with consideration of the 5-
day postmark rule.  See 38 C.F.R. § 20.305(a) (2000). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the Board 
may not, sua sponte, decline jurisdiction when a veteran 
fails to timely file an NOD.  Marsh v. West, 11 Vet. App. 468 
(1998).  The Court found that for the Board to decline 
jurisdiction without first providing the veteran with notice 
and an opportunity to be heard would violate due process 
rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that a reasonable analogy can be drawn where the 
appellant did not apparently file a timely substantive 
appeal.

In light of the recent Court decision in Marsh, the Board has 
no choice but to REMAND this claim to the RO for the 
following action:

The RO should furnish the veteran with a 
supplemental statement of the case (SSOC) 
on the issue of the timeliness of the 
substantive appeal of the March 1999 
rating decision as to the issues 
regarding entitlement to compensation for 
burns, status post adenocarcinoma of 
sigmoid colon, depressive disorder with 
anxiety, adrenal gland tumor, allergy 
reaction, and perforated gallbladder 
under the provisions of 38 U.S.C.A. 
§ 1151 as the result of treatment by the 
VA.  The SSOC should contain a summary of 
the pertinent facts and a summary of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (2000).  After affording 
the appropriate period for response, the 
appeal should be returned to the Board 
for continuation of appellate review.

This REMAND is for the purpose of clarifying a procedural 
defect.  No action is required of the veteran until he is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matter addressed in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



